MILLER, Judge.
This is a companion case to Licoho Enterprises, Inc. v. Succession of Herbert Champagne, 270 So.2d 139 (La.App. 3 Cir. 1972) decided this date. The issues presented at trial of both cases were identical and the trial court handed down one opinion and signed one judgment to decide both cases.
In this case, Licoho sought to make a May 6, 1968 Orleans District Court judgment executory and issued a writ of fi. fa. to seize and sell the succession property to satisfy the Orleans judgment. After the Succession reconvened and third partied Warren J. Moity, Licoho dismissed this suit without prejudice, but the reconven-tional demand and third party action was not dismissed.
Licoho then filed the suit which is the subject of the consolidated appeal seeking to have the Orleans judgment recognized as a debt and to include it in the list of debts to be paid with the other debts of the succession. Essentially the same answer, reconventional demand and third party action against Warren J, Moity was filed in the second Iberia case.
For the reasons assigned in Licoho Enterprises, Inc. v. Succession of Herbert Champagne, 270 So.2d 139 (La.App. 3 Cir. 1972), our decision in No. 3976 applies to this case.
Reversed in part; in part, amended.